Citation Nr: 0934046	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a thoracolumbar 
spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1983 to August 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  [Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains 
with the RO in Atlanta, Georgia.]  

For the reasons set forth below, the issue of entitlement to 
service connection for a thoracolumbar spine disorder will be 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


FINDING OF FACT

Chronic bilateral shoulder pathology is not currently shown. 


CONCLUSION OF LAW

A chronic bilateral shoulder disorder was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming entitlement to service connection for 
a bilateral shoulder disorder. The service treatment records 
(STRs) reflect complaints of right shoulder pain in December 
1986.  Almost ten years later, in February 1995, he sought 
treatment for right shoulder pain.  He was diagnosed with 
tendonitis of his right shoulder. 

With respect to the Veteran's left shoulder, the STRs reflect 
that he sought treatment for left shoulder pain in September 
1984.  He was diagnosed with bursitis of the left shoulder.  
In April 1986, he once again sought treatment for left 
shoulder pain.  The clinician noted that the Veteran had 
originally injured himself wrestling in high school and had 
had no recent trauma.  He was diagnosed with a small fracture 
at the tendon insertion.  A week later, his shoulders were 
once again evaluated, and it was noted that there was 
"negative tendonitis."  X-rays taken shortly thereafter 
were within normal limits.  A few days later, a STR indicates 
resolving left shoulder tendonitis. 

Following the February 1995 (right shoulder) and the April 
1986 (left shoulder) treatment records, there are no 
subsequent STRs demonstrating treatment for either a chronic 
right or left shoulder disorder.  In fact, medical 
examinations completed in December 1986, March 1994, December 
1994, and May 2001 noted normal clinical evaluations of his 
upper extremities.  Further, in Reports of Medical History 
(ROMH) completed in March 1994, December 1994, March 1997, 
and May 2001, the Veteran denied ever having had or currently 
having a painful or "trick" shoulder.

In April 2004, just prior to discharge, and 9 years after 
last being treated for his right shoulder, and 18 years after 
seeking treatment for his left shoulder, the Veteran 
underwent a separation examination.  At his examination, he 
complained of constant pain and clicking in his shoulders, 
more severe in his right shoulder.  He indicated that he was 
not receiving any treatment for either of his shoulders, had 
not had any prosthetic implants of the joints, and suffered 
from no functional impairment. 

Upon physical examination, the VA examiner noted that the 
Veteran's shoulder joints appeared normal and that he (the 
Veteran) exhibited full range of motion (flexion, abduction, 
external rotation, internal rotation) in both shoulders.  The 
examiner noted that the ranges of motion of both of the 
Veteran's shoulder were not additionally limited by pain, 
fatigue, weakness, lack of endurance or incoordination.  X-
rays taken at that time indicated that both his right and 
left shoulders were within normal limits.  He was diagnosed 
with "status-post chronic right and left sided rotator cuff 
syndrome with no residuals;" the examiner noted that there 
were no current objective factors of either a right or left 
shoulder disorder.  Rather, it was only noted that the 
Veteran exhibited subjective factors of pain and stiffness in 
his shoulders.  As such, a chronic bilateral shoulder 
disability was not shown in service.

There are no post-service treatment records with respect to 
either the Veteran's right, or left, shoulder.  Based on the 
April 2004 separation examination, no chronic right or left 
shoulder disorder has been demonstrated.  In the absence of a 
current clinical diagnosis, service connection for either 
right or left shoulder pain must be denied.  Sanchez- Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in 
the absence of proof of the presently claimed disability, 
there can be no valid claim).

In addition to the absence of post-service shoulder 
diagnoses, the evidence of record includes the Veteran's 
statements asserting a continuity of pertinent symptomatology 
since service.  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of a diagnosis of a bilateral shoulder 
disorder.  Without such evidence, continuity cannot be found 
to be established, either through the competent evidence or 
through the Veteran's statements.

Where, as here, there is no competent evidence of a current 
disability, the preponderance of the evidence is against a 
claim for service connection for such a disorder.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  As the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  Service 
connection for a bilateral shoulder disorder is not 
warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  [The timing defect of this 
correspondence was cured by the RO's subsequent re-
adjudication of this claim and issuance of a statement of the 
case in April 2006.]  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
There are no pertinent post-service treatment records, nor 
has the Veteran contended otherwise.  Next, a specific VA 
medical examination was completed in April 2004, just prior 
to his discharge.  As that evaluation showed no shoulder 
pathology and as there are no post-service medical records 
reflecting a current bilateral shoulder disability, a remand 
for a current VA examination to include a medical nexus 
opinion is not warranted.  Therefore, the Board finds that 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the claim 
adjudicated herein.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of this issue that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of this claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a bilateral shoulder disorder is 
denied. 


REMAND

As previously noted herein, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as amended) 
and 3.326(a) (2008).  The Board finds that additional 
development is necessary to satisfy VA's obligations under 
the VCAA with respect to the Veteran's claim for service 
connection for a thoracolumbar spine disorder. Specifically, 
VCAA notice should be sent, and a VA medical opinion should 
be obtained.

The Board notes that, although the Veteran's claim was 
adjudicated in an October 2004 rating decision, no VCAA 
notice was ever sent.  As the applicable service connection 
laws and regulations pertaining to this claim have not yet 
been sent to the Veteran, VCAA notice must be sent. 

Further, the Board notes that the Veteran sought treatment 
for mid back pain in August 1989.  A May 2001 medical 
examination diagnosed symptomatic slight scoliosis.  X-rays 
taken at the April 2004 VA examination showed scoliosis of 
the thoracic spine (convexed to the right and centered at the 
T12 level) as well as deviation of the upper lumbar spine to 
the right of midline, secondary to scoliosis of the 
thoracolumbar spine.  Based on these radiographic findings, 
the examiner diagnosed dextroscoliosis of the thoracolumbar 
spine.  

It is unclear from a review of the record whether the 
Veteran's back problem was the result of a congenital 
abnormality or was something that was caused by service.  A 
remand is, therefore, necessary to accord the Veteran an 
opportunity to undergo a VA examination that addresses the 
etiology of his back disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice 
pertaining to the issue of entitlement to 
service connection for a thoracic spine 
disorder.  

2.  Schedule the Veteran for an 
appropriate VA examination of his back.  
The claims folder must be made 
available to the examiner for review as 
part of the examination process.  All 
indicated tests, including X-rays, 
should be conducted.  A complete 
rationale should be provided for any 
opinion expressed.

The examiner should specifically answer 
the following questions:

(a) Is it at least as likely as not 
(e.g., a 50% probability or greater) 
that the Veteran has a congenital 
abnormality of his back.  If so, is 
such a condition a defect or disease?  
See VAOPGCPREC 82-90 (July 18, 1990) 
(which stipulates that a congenital 
abnormality that is subject to 
improvement or deterioration is 
considered a 'disease').

(b)  If the examiner identifies a 
congenital 'defect,' then he/she should 
offer an opinion as to whether it at 
least as likely as not (e.g., a 50% 
probability or greater) that there is 
any superimposed disease or injury in 
connection with the congenital defect 
and, if so, whether it is at least as 
likely as not (e.g., a 50% probability 
or greater) that the identified 
superimposed disease or injury is 
related to the Veteran's active 
military service.

(c)  If the examiner finds a congenital 
'disease,' then he/she should offer an 
opinion as to the medical probabilities 
that any such disease was incurred in, 
or aggravated by (e.g., a worsening of 
the underlying condition as compared to 
an increase in symptoms), the Veteran's 
active service.  The examiner should 
explain whether the evidence clearly 
and unmistakably (undebatably) 
demonstrates that the disease pre-
existed service and was not aggravated 
thereby.  If aggravation is found, the 
examiner should attempt to quantify the 
extent of additional disability 
resulting from the aggravation (e.g., 
whether the evidence clearly and 
unmistakably demonstrates that the 
disease did not worsen beyond natural 
progression during service).

(d)  In the alternative, if the 
examiner concludes that it is at least 
as likely as not (e.g., a 50% 
probability or greater) that the 
Veteran's back was normal at the time 
of his service enlistment, with no pre-
existing or congenital disabilities, 
he/she should provide an opinion as to 
whether it is at least as likely as not 
that currently shown back disorder had 
its clinical onset in service or is 
otherwise related to active service. 

3.  Upon completion of the above, 
readjudicate the issue of entitlement 
to service connection for a 
thoracolumbar spine disorder.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


